Case: 1:17-md-02804-DAP Doc #: 1215 Filed: 12/22/18 1 of 9. PageID #: 29227




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


   IN RE: NATIONAL PRESCRIPTION                   )      CASE NO. 1:17-MD-2804
   OPIATE LITIGATION                              )
                                                  )       SPECIAL MASTER COHEN
   THIS DOCUMENT RELATES TO:                      )
   “Track One Cases”                              )
                                                  )
                                                  )       DISCOVERY RULING NO. 13
                                                  )       REGARDING VARIOUS MATTERS


          The parties seek rulings, or formalization of earlier informal rulings, on a variety of

   discovery matters. The Special Master obliges as follows. In some cases, the formal rulings below

   are different from the informal rulings issued earlier.



   I.     Distributor Defendants’ Request that Plaintiffs Supplement Certain Interrogatories.

          Distributors request an order directing Plaintiffs to supplement interrogatories 19, 20, 21, and

   29. Distributors explain “[t]hese interrogatories seek factual information that is relevant to whether

   there is a causal link between Plaintiffs’ alleged injuries (expenditures necessitated by their

   residents’ use of opioids) and the Distributor Defendants’ alleged breach of duty (fulfilling

   suspicious pharmacy orders for prescription opioids and/or failing to report them).” Letter from P.

   Boehm to Special Master at 1. (Nov. 8, 2018). For example, interrogatory 19 (“ROG 19”) asks

   Plaintiffs to “[i]dentify each Person whose use of Prescription Opioids or other drugs resulted in

   expenditures by You for which you seek damages.”
Case: 1:17-md-02804-DAP Doc #: 1215 Filed: 12/22/18 2 of 9. PageID #: 29228



          Plaintiffs respond that the responses they have given are sufficient. For example, in response

   to ROG 19, Plaintiffs assert they “have already produced thousands of documents identifying

   individuals whose use or abuse of opioids resulted in governmental expenditures,” and that ROG

   19 “effectively seeks a subset of information already provided in response Manufacturer

   Interrogatory 7 and Pharmacy Interrogatory 3.” Letter to P. do Amaral to Special Master at 2 (Dec.

   3, 2018).

          The Special Master finds well-taken the positions stated in Plaintiffs’ Dec. 3, 2018 letter, so

   no supplementation is required to ROGs 19, 20, 21, or 29. Plaintiffs existing responses provide

   defendants with a sufficient understanding of the facts and theories at issue in this case.

          If any party chooses to object to this specific ruling, it must: (1) do so on or before December

   31, 2018; and (2) provide as exhibits to the Court the three letters to the Special Master on this issue

   (see Dec. 6, 2018 Discovery Agenda Item no. 3, exhs. 67A-C).



   II.    Additional Deponents.

          The parties earlier negotiated a discovery order providing that “[a]ll new requests for

   depositions of party witnesses (including former employees and independent contractors of a party)

   . . . should be made as soon as possible, but in any event no later than October 31, 2018, absent

   agreement of the parties or by order of the Court for good cause.” Order at 8 (docket no. 941).

          Subsequently, Special Master Yanni informally extended this deadline to November 19,

   2018. The undersigned then ruled as follows:

                 Any party seeking to depose a witness who was identified after 10/31 must
          show good cause. The amount of good cause that must be shown increases with each
          passing day – so that there must be at least some cause shown for identification


                                                      2
Case: 1:17-md-02804-DAP Doc #: 1215 Filed: 12/22/18 3 of 9. PageID #: 29229



          between the period of 10/31-11/19, and substantial good cause shown thereafter, with
          the burden increasing on the identifying party as days pass. Application of that rule
          is obviously art not science, but the point is that I need more than nothing for every
          witness identified after 10/31.
                  Moreover, there will be no identification of any witness for any reason after
          12/31; and of course, the burden on 12/30 will have reached a very high measure.
                  I also note that, while post-10/31 document production may be an aspect of
          good cause, it is not sufficient by itself; if a party had clear reason to know of a
          custodian before 10/31, subsequent document production alone does not provide a
          second chance. It must be the case that the party requesting a witness after 10/31 has
          good reasons to not have requested them earlier.

   Email to parties (Dec. 6, 2018, 1:02 PM EST).

          Plaintiffs have moved for permission to obtain the depositions of various witnesses whom

   they identified after October 31. The Special Master has weighed: (1) the dates of identification

   (e.g. how far past October 31 the witnesses were identified), (2) the reasons plaintiffs assert for not

   having identified the witnesses earlier (e.g., the amount of good cause shown), (3) the explanation

   for why plaintiffs need to depose the witness (e.g., the importance of the testimony), (4) agreements

   between the parties (e.g. agreements to defer the October 31 deadline), and (5) other relevant factors.

   Having done so, the Special Master rules as shown in the chart below.

        Defendant                       Deponent                          Date Depo Requested   Allowed? Y/n
      Allergan         1. Ara Aprahamian                                 11/19/2018                    n
      Allergan         2. Joyce Delgaudio                                11/19/2018                   YES
      Allergan         3. Steven Cohen                                   11/19/2018             YES to Cohen
                                                                                                 OR Pehlke -
      Allergan         4. Lisa Pehlke                                    11/19/2018               Ps’ choice
                       5. The person with primary responsibility for
      Allergan         conducting due diligence re: Allergan’s sale of   11/19/2018                   n
                       it generic drug business to Teva
      Endo             1. Bob Barto                                      June 2018                 YES **
      Endo             2. Colleen Craven                                 10/31/2018                 YES
      Endo             3. Brian Munroe                                   10/31/2018                 YES
      Endo             4. Paul Campanelli                                10/31/2018                 YES
      Endo             5. George Stevenson                               10/31/2018                 YES
      Endo             6. Jon Smollen                                    10/31/2018                 YES
      HD Smith         1. Doug Robinson                                  11/30/2018                  n

                                                         3
Case: 1:17-md-02804-DAP Doc #: 1215 Filed: 12/22/18 4 of 9. PageID #: 29230




          Defendant                       Deponent                        Date Depo Requested   Allowed? Y/n
      HD Smith           2. Soundaram Vasudevan                          11/30/2018                   n
      HD Smith           3. Tom Twitty                                   11/30/2018                   n
      HD Smith           4. Kyle Reiger                                  11/30/2018                   n
      Insys              1. Xun (Sean) Yu                                12/10/2018                   n
      Insys              2. Jim Doroz                                    12/10/2018                   n
      Insys              3. Tom Udicious                                 12/10/2018                   n
      Rite Aid           1. Amy Knisely                                  12/2/2018                   YES
      Rite Aid           2. John Coster                                  12/2/2018                    n
      Rite Aid           3. Anthony Belleza                              12/2/2018                    n
      Rite Aid           4. Jocelyn Konrad                               12/2/2018                    n
      Rite Aid           5. Sarah Everingham                             12/2/2018                   YES
      Rite Aid           6. Owen McMahon                                 12/2/2018                    n
      Rite Aid           7. John Standley                                12/2/2018                    n
      Rite Aid           8. Wilson Lester                                12/2/2018                    n
      Rite Aid           9. Karyn Kunzig                                 12/2/2018                    n
      Rite Aid           10. Mark de Bruin                               12/2/2018                   YES
                         1. The person with primary responsibility for
      Teva               conducting due diligence re: Teva’s purchase    11/19/2018                    n
                         of Allergan’s generic drug business
      Walmart            1. Kristy Spruell                               11/19/2018
                                                                                                  YES to 2 of
      Walmart            2. Jim Sherl                                    11/16/2018
                                                                                                     these
      Walmart            3. Drug Diversion Coordinator (Greg Beam)       12/3/2018 *
                                                                                                  individuals,
      Walmart            4. Pharmacy AP Manager (Teresa Miller)          12/3/2018 *
                                                                                                   Ps’ choice
                         5. Sr. AP Manager of Pharmacy Logistics
      Walmart                                                            12/3/2018 *
                         (Donna Auldridge and James Greer)
            * titles provided 12/3/2018, names provided 12/7/2018.
            ** depo will be in location most convenient to Barto.

            If any party chooses to object to this specific ruling, it must: (1) do so on or before December

   31, 2018; and (2) provide as exhibits to the Court the communications to the Special Master on this

   issue (e.g. email dated 12/10/18 from plaintiffs re: “Identification of Additional Deponents;”

   responsive email dated 12/12/18 from defendants; reply email dated 12/12/18 from plaintiffs).



   III.     Specific Prescriptions and Persons.

            The issue of plaintiffs’ responses to certain of the manufacturers’ and pharmacies

   interrogatories, which the Special Master addressed in Discovery Ruling No. 5 (“DR-5”), continues

   to be vexing. DR-5 “addresse[d] Interrogatories propounded by defendants that ask plaintiffs to

   identify (1) specific, inappropriate opioid prescriptions, and (2) specific persons who became

                                                           4
Case: 1:17-md-02804-DAP Doc #: 1215 Filed: 12/22/18 5 of 9. PageID #: 29231



   addicted due to those prescriptions.” DR-5 at 1 (docket no. 1027). The Special Master ruled that

   plaintiffs did have to identify specific exemplars of prescriptions and persons. Specifically,

   plaintiffs had to:

   •       Identify and describe 500 prescriptions of opioids – including at least 10 prescriptions for
           an opioid sold by each manufacturing defendant – that were written in Plaintiff’s
           jurisdiction in reliance on any alleged misrepresentations, omissions or other alleged
           wrongdoing by any Defendant. (Manufacturer ROG 6)
   •       Identify 300 persons who allegedly became addicted to any substance or was otherwise
           harmed as a result of any prescription of an opioid(s) in Plaintiff’s jurisdiction.
           (Manufacturer ROG 7)
   •       Identify and describe 500 prescriptions of opioid(s) – including at least 10 prescriptions for
           an opioid sold by each manufacturing defendant – that Plaintiff contends were unauthorized,
           medically unnecessary, ineffective, or harmful. (Manufacturer ROG 10)
   •       Identify 500 prescriptions – including at least 10 prescriptions for an opioid sold by each
           manufacturing defendant – upon which Plaintiff bases, or which Plaintiff contends supports,
           its claims in this case. (Pharmacy ROG 2)
   •       Identify 500 prescriptions – including at least 10 prescriptions for an opioid sold by each
           manufacturing defendant – the filling of which caused or led to harm for which Plaintiff
           seeks to recover in this case. (Pharmacy ROG 3)

           Plaintiffs objected to DR-5, asserting they should not have to identify the specific

   prescriptions and persons required, because they intended to prove their case using only aggregate

   proof. The Court left DR-5 in place, but amended it as follows:

           Instead of answering the disputed interrogatories as required by the Discovery
           Ruling, Plaintiffs may instead elect not to answer them on the condition that
           Plaintiffs instead categorically and affirmatively respond to the disputed
           interrogatories by stating that: (1) they will not assert, either in expert opinions or
           factual presentations at trial, that any specific prescriptions “were unauthorized,
           medically unnecessary, ineffective, or harmful” or that “the filling of [any specific
           prescriptions] caused or led to harm for which [Plaintiffs] seek to recover,” and (2)
           Plaintiffs instead will rely, at trial and in expert opinions, solely on a theory of
           aggregate proof.


                                                     5
Case: 1:17-md-02804-DAP Doc #: 1215 Filed: 12/22/18 6 of 9. PageID #: 29232



   Order at 1-2 (docket no. 1047) (footnote omitted; emphasis in original).

           Plaintiffs have since tried to answer the Interrogatories several times, but defendants objected

   to every attempt. With their most recent responses, Plaintiffs identified specific prescriptions and

   persons in response to Manufacturer ROGs 7 & 10 and Pharmacy ROGs 2 & 3, but did not identify

   specific prescriptions in response to Manufacturer ROG 6. Plaintiffs explained:

           With respect to Interrogatory Nos. 7 and 10, which call for the collection and
           publication of personal medical records and the assertion of damages on the part of
           individuals, Plaintiffs stated that, while they intend to rely on aggregate proof, they
           would also provide additional information. For Interrogatory No. 6, Plaintiffs
           elected to rely solely on aggregate proof.

   Letter from Mark Dearman to Special Master at 2 (Nov. 26, 2018).

           Defendants object that the Court’s amendment required Plaintiffs to respond with

   particularity to all or none of the five Interrogatories – Plaintiffs cannot “skip” a complete response

   to ROG 6. Defendants further complain that plaintiffs did not provide the explanations required by

   some of the ROGs. See letter to Special Master from D. Welch (11.23.18).

           The Special Master rules as follows. Plaintiffs have two choices, and as to ALL FIVE of the

   interrogatories discussed in DR-5 (as amended), they must make a single, uniform choice, being

   either: (a) answer them all fully; or (b) “elect not to answer them [all] and state that: (1) they will

   not assert, either in expert opinions or factual presentations at trial, that any specific prescriptions

   ‘were unauthorized, medically unnecessary, ineffective, or harmful’ or that ‘the filling of [any

   specific prescriptions] caused or led to harm for which [Plaintiffs] seek to recover,’ and (2) Plaintiffs

   instead will rely, at trial and in expert opinions, solely on a theory of aggregate proof.” Order at 1-2

   (docket no. 1047).

           The Special Master adds three additional points:

                                                      6
Case: 1:17-md-02804-DAP Doc #: 1215 Filed: 12/22/18 7 of 9. PageID #: 29233



           First, as Plaintiffs suggest, they are certainly free to rely solely on aggregate proof in motions

   and at trial even if they choose to answer fully all five interrogatories.

           Second Plaintiffs are correct that, “[t]o the extent Manufacturers offer proof of individual

   prescriptions they say contradict Plaintiffs’ aggregate theories with respect to reliance, . . . Plaintiffs

   [are] not . . . precluded from offering specific evidence pertaining to those same prescriptions in

   order to rebut Manufacturers’ evidence.” Docket no. 1071 at 4 (emphasis added) (noting this would

   be rebuttal evidence). For example, there may be a scenario where Plaintiffs elect not to answer the

   five Interrogatories and the Court still allows them to present purely rebuttal evidence regarding

   specific prescriptions or specific individuals that were initially raised by defendants. But that

   rebuttal evidence probably would not include other prescriptions or persons.

           Third, with regard to arguments that the responses Plaintiffs did give to Interrogatories 7 and

   10 are incomplete:

                   (a) defendants’ request that Plaintiffs should be ordered to “identify[] the alleged

           misstatement that purportedly caused each prescription that they have identified as

           unauthorized, unnecessary, and harmful” is overruled. Letter to Special Master from Donna

           Welch at 4 (Nov. 23, 2018). Plaintiffs have sufficiently identified the connections between

           the prescriptions and misstatements at issue.

                   and

                   (b) Plaintiffs shall take steps to address the issues raised by defendants in Sections

           III-V of Welch’s 11/23/18 letter, some (but not all) of which are well-taken. The parties

           should meet and confer on these issues.

           If any party chooses to object to this specific ruling, it must do so on or before December 31,


                                                       7
Case: 1:17-md-02804-DAP Doc #: 1215 Filed: 12/22/18 8 of 9. PageID #: 29234



   2018. If Plaintiffs do not object, their responses to the five interrogatories are due by December 31,

   2018.



   IV.      Intervening, Supervening, and Superseding Causes.

            Plaintiffs Interrogatory 26 asks Purdue whether it “contend[s] that there were intervening or

   supervening or superseding causes between Your conduct and any of the Jurisdictions’ injuries.”

   Purdue responded that

            [n]umerous intervening and superseding causes will demonstrate that any alleged
            chain of causation between [defendant’s] conduct and the harms described in the
            Complaint is broken by, among other things, [i] Plaintiffs’ failure to exercise due
            care or properly discharge their duties in the assessment and decision of whether to
            reimburse for medical services or medications, [ii] criminal drug trafficking, [iii]
            illegal drug sales, [iv] illegal drug purchases, [v] failure to follow physician’s
            directions for use, [vi] wrongful conduct of prescribers, [vii] wrongful conduct of
            retail pharmacies, and [viii] use of other drugs including other opioids.

   Plaintiffs earlier asked the Special Master to direct Purdue to supplement its response, and the

   Special Master agreed. Specifically, the Special Master ruled that, “[i]f Purdue intends in any way

   to rely on any of the [above-listed] intervening or supervening causes . . . in dispositive motions or

   at trial, then Purdue must state how that cause intervened or supervened.” Email Ruling (Dec. 11,

   2018).

            Plaintiffs have asked for reconsideration, asserting that Purdue should – like Plaintiffs were,

   pursuant to DR-5 – also be required to give specific examples.

            Upon reconsideration, the Special Master agrees. Accordingly, in addition to stating how

   each above-listed cause intervened or supervened, Purdue is also required to provide ten specific

   examples (including names and addresses if available) of each above-listed intervening or

                                                      8
Case: 1:17-md-02804-DAP Doc #: 1215 Filed: 12/22/18 9 of 9. PageID #: 29235



   supervening cause.

          If any party chooses to object to this specific ruling, it must do so on or before December 31,

   2018. Regardless of whether Purdue chooses to object to this ruling, it must state how each above-

   listed cause intervened or supervened on or before December 31, 2018. If Purdue does not object,

   its ten examples of each intervening or supervening cause are due by January 8, 2018. If it does

   object but the objection is overruled, its ten examples of each intervening or supervening cause will

   be due two days after its objection is overruled. If its objection is sustained, then of course it will

   not need to provide any examples.

          RESPECTFULLY SUBMITTED,

                                                          /s/ David R. Cohen
                                                          David R. Cohen
                                                          Special Master

   Dated: December 22, 2018




                                                     9
